DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 January 2022 has been fully considered by the examiner.  Of the listed references, which were cited in the office action of the corresponding Russian application, only EP 2631324 is germane to the instant application because the other references positively recite the presence of Ru.  These other references therefore are excluded due to the instantly claimed closed composition “consisting of”, wherein the instantly claimed composition does not include Ru.  EP 2631324 recites a composition for Ni-based superalloy, but the recited ranges do not necessarily result in a no-freckles parameter greater than or equal to 0.7.  For example, the compositions of Ex 11-14 of the instant disclosure lie within the ranges recited in EP 2631324, and Ex 11-14 of the instant disclosure have a no-freckles parameter that is less than 0.7.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the Notice of Allowance mailed 05 January 2022 for examiner’s statement of reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SETH DUMBRIS/Primary Examiner, Art Unit 1784